Title: To Thomas Jefferson from William Short, 29 December 1807
From: Short, William
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia Dec. 29. 1807
                        
                        I had the pleasure of acknowleging on the 25th. ulto. your favor of the 15th. Since then I have seen that Mr
                            Bowdoin has left France. Not knowing whether the interposition of Bonaparte, mentioned by you, had produced its effect, I
                            supposed, if it had not, that Mr. B’s departure indicated its not being counted on for the present. It appeared to me at
                            the same time that Mr B’s return left a vacancy, & at a time when, if ever, my wishes to operate in a business in which
                            I formerly labored for others, might be gratified.
                        I was reflecting on this state of things when I heard of the secret deliberations of Congress which have
                            terminated in an embargo. Being unacquainted with the precise situation in which we now stand with France, & the light
                            in which you view it, I am uncertain what I ought to say to you thereon, or whether I should say any thing. Moments of crisis
                            however are certainly those in which the greatest services can be rendered. And if I had not hope, grounded in
                            circumstances peculiar to myself, of rendering service, I really would not wish, much less ask what I have done, either on
                            your account or my own. I would prefer that the scene of action should be placed at Paris, because it is really the true
                                point d’appui. Even if any kind of issue has taken place there since the promised
                            interposition, which would seem to make it desperate at present, yet I do not think it should be abandoned. The scene
                            changes so often on that theatre that it is perhaps immediately after a cloud, that fair weather may be looked for; and a
                            person on the spot to take advantage of the passing moment might perhaps find one favorable & succeed.
                        As to their real views, I am sure I could ascertain them with great precision from my acquaintance with some
                            of those who are in power & others in contact with them. I have no objection to being associated with Genl. Armstrong,
                            as I do not at all apprehend the same state as between him & Mr B. You may perhaps be averse to sending another joint
                            commissioner on a business on which he waited so long as far as I know, in vain—but I am really not without hope that I
                            could obtain some modification to the ‘moyens d’execution’ of the decree of November. I do not mean
                            to say that I hope to change this man’s ideas—nobody aims at that in a direct way—my hope is this—that as the decree will
                            produce an effect in France different from what he contemplated; & as of those who approach him, some wish already, &
                            others soon will wish that it could be modified, I could, by being on the spot & observing the operation of this, be
                            instrumental in the modification.
                        There are two men of influence who approach him & who, I know, have confidence in me, & would communicate
                            freely & unreservedly with me. If any thing can be effected it must be by this kind of communication, & not by
                            diplomatic distrust—creating ‘memoires à consulter,’ proving that this or that act is contrary to
                            moral right. Place a Cicero there at present without a knowlege of the language or with it, & without the means of
                            unreserved confidential personal communication & he would do little more than Genl. A. has done with the aid of his
                            coadjutor Mr B.
                        I have just received a letter of a late date from that country by the Revenge; for which I am indebted to the
                            circumstance of the person who commands at Cherbourg & who is a man in high present rank, being the particular friend of
                            one of mine, & who gives notice of the occasion that letters might be sent me. My letter states that it is believed at
                            Paris that Mr Monroe is to be your successor, & adds a hope that from his knowlege of the present situation of that
                            Country, & of me, he will take a different view of the advantages I should have there, from what has been hitherto done.
                            I should add that this is a person who is particularly partial to me, but who has much at heart a good understanding
                            between the two countries. I am unacquainted, as I have said, with the present relative situation of this country &
                            France; but of this I am certain, & I think you will agree with me, that from the character of Bonaparte—his power—his
                            multifarious & gigantic views, there never was a moment when it could be more important for the U.S. to have near him a
                            vidette acquainted with all the byepaths, who would thus, if he could not avert an impending danger, be able to discover
                            it sooner & give the earliest information of the necessity of preparing for it. I speak of this in our general relations
                            with him, & without regard to the particular affair of Florida. Allowing Genl. A. all the talents his most partial
                            friends can wish, & surely I am not disposed to depreciate them, yet he must be there morally sound
                                & muet and moreover 
                                aveugle né
                             to a certain degree; so as that he cannot possibly but by chance see any thing until it shall have burst out to
                            light & become visible to all—of course when the danger is more pressing & the remedy more difficult.
                        If you should think with me that it is worth while to make this experiment I shall be willing to return the
                            charge into the hands of your successor as soon as he shall please. It is from you I would wish to hold this mark of
                            confidence & from your answers to the Legislatures of this & other States, I see that the possibility of this now
                            remains but for a short time.
                        This circumstance & the return of Monroe, which does away the objection of Virginianism, tell me that this
                            is the most favorable, if not the only moment for my wishes. If I had not the prospect of public advantage as well as my own
                            gratification in view, I really would not ask this of you—but as my gratification would be real, so my gratitude would be
                            sincere.
                        I have already mentioned my fears that, in times when passions are so high, & when hatred is so much more
                            readily excited than friendship or confidence, my presence might be more hurtful than beneficial. I have really no
                            reliance but on that confidence which the members of the body in question have in you, & on that which, if I deserve it,
                            you have in me. In your present situation is it possible that a majority would not be guided by you on a subject where
                            they must feel that your view cannot fail to be more comprehensive & more intense than theirs.
                        I regret, as I have more than once said, that I have not regularly taken up my winter-quarters at Washington.
                            Could I have been accomodated with tolerable comfort in my situation, I should have preferred it to any other from every
                            consideration. In all countries, the seat of government, caeteris paribus, is the residence which
                            holds out the most inducements.
                        The Envoy expected from England I find is the person of that name whom I saw for a short time during my
                            residence at the Hague in 92. He came there as a kind of Secy. or rather pupil to Ld. Auckland. He seemed a sensible
                            & well disposed young man. Ld. Auckland spoke highly of him; but that he would have done of course as his father was
                            then the right hand of Mr Pitt. A report has come here that he has been taken by the French Ship, Le Patriote, off our
                            coast—I have just heard it merely as a report.
                        Mr Monroe I see is at Washington. I shall write to congratulate him & enquire how long he will remain
                            there, as I shall have no other opportunity of seeing him. The reception he has met with at Richmond gives pleasure here
                            to those whom I have heard speak of it—as they think it will increase his chance for the chair of government—It is said
                            the Federal interest will be for him throughout the Union—If this be well established, I should suppose it would injure
                            him with the great majority of the country. And Mr Fulton who arrived here lately from Washington, notwithstanding he was
                            much among the leading members of Congress, says that he never once heard any other name than those of Clinton &
                            Madison, mentioned as candidates. He says the idea seemed to be that if there were war Clinton would be chosen—if not—not.
                            Of course it would be Mr Madison. I suppose it will be decided at Washington before the rising of Congress who will be
                            supported by the Republican interest—& therefore who will be elected.
                        I have seen or heard of several articles in the papers relative to Gl. Moreau’s visit to N. Orleans. A short
                            time will shew that he had no other view than to dissipate the gloom which for the first time had taken possession of a
                            mind which had resisted all its former shocks. The loss of his only son seems to have destroyed for a time all the energy
                            of his mind. The departure of his wife also in a state of mind approaching to despair increased his sufferings. The idea
                            of the visit to N. Orleans was a sudden one—He passed rapidly through this City on account of the advanced season, &
                            intends to return by sea to Charleston in February, from thence by land to New-York, where his only remaining child is, in
                            the family of a friend.
                        It is still my intention to pay you a visit in January. I have some business here which will make my presence
                            necessary about the middle of that month, & as soon as possible after its determination I will set out. I will write
                            before hand to Mr Cutts to ask him to endeavour to procure me lodgings in his house. Be pleased to accept the assurance
                            of sentiments which you have so long known, & believe me most sincerely & respectfully yours
                        
                            W: Short
                            
                        
                    